Citation Nr: 0021687	
Decision Date: 08/16/00    Archive Date: 08/23/00

DOCKET NO.  99-07 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for hammertoes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Miyake, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1952 to 
December 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision by the 
RO that denied a claim of entitlement to service connection 
for foot disability.  The veteran testified at a hearing at 
the RO in September 1998.  He and his representative have 
referred to several disabilities during the course of 
presenting the appeal, including a back disorder and ankle 
disability.  However, the only issue developed for appellate 
review was entitlement to service connection for hammertoe 
deformity.  See January 1999 statement of the case.  
Consequently, the Board's jurisdiction is limited to review 
of this single claim.  38 C.F.R. § 20.200 (1999).  The other 
issues are referred to the RO for additional action.


FINDING OF FACT

No competent medical evidence has been presented to link any 
current hammertoe disability to the veteran's military 
service.


CONCLUSION OF LAW

The claim of service connection for hammertoes is not well 
grounded.  38 U.S.C.A. §§ 1110, 5107(a) (West 1991); 
38 C.F.R. § 3.303 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

A person who submits a claim for VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  Only if the claimant meets this burden does VA 
have the duty to assist him in developing the facts pertinent 
to his claim.  38 U.S.C.A. § 5107(a) (West 1991); Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied sub nom, 
Epps v. West, 118 S. Ct. 2348 (1998).  If the claimant does 
not meet this initial burden, the appeal must fail because, 
in the absence of evidence sufficient to make the claim well 
grounded, the Board does not have jurisdiction to adjudicate 
the claim.  Boeck v. Brown, 6 Vet. App. 14, 17 (1993).

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only possible, to satisfy 
the initial burden of 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  To be well grounded, 
however, a claim must be accompanied by evidence that 
suggests more than a purely speculative basis for granting 
entitlement to the requested benefits.  Dixon v. Derwinski, 3 
Vet. App. 261, 262-63 (1992).  Evidentiary assertions 
accompanying a claim for VA benefits must be accepted as true 
for purposes of determining whether the claim is well 
grounded, unless the evidentiary assertion is inherently 
incredible or the fact asserted is beyond the competence of 
the person making the assertion.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is plausible or 
possible is required.  Murphy, 1 Vet. App. at 81.  A claimant 
cannot meet this burden merely by presenting lay testimony, 
because lay persons are not competent to offer medical 
opinions.  Espiritu, 2 Vet. App. at 495.

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303(a) (1999).  Service connection is also 
warranted where the evidence shows that a chronic disability 
or disorder has been caused or aggravated by an already 
service-connected disability.  38 C.F.R. § 3.310 (1999); 
Allen v. Brown, 7 Vet. App. 439 (1995).  When disease is 
shown as chronic in service, or within a presumptive period 
so as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date 
are service connected unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (1999).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to 
March 1, 1999) (Court) has held that competent evidence 
pertaining to each of three elements must be submitted in 
order to make a claim of service connection well grounded.  
There must be competent (medical) evidence of a current 
disability, competent (lay or medical) evidence of incurrence 
or aggravation of disease or injury in service, and competent 
(medical) evidence of a nexus between the in-service injury 
or disease and the current disability.  This third element 
may be established by the use of statutory presumptions.  
38 C.F.R. §§ 3.307, 3.309 (1999); Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table); see also Epps v. Gober, 126 F.3d at 
1468.

Initially, the Board notes that the veteran's service medical 
records are missing.  Correspondence from the National 
Personnel Records Center, dated in December 1981 and 
December 1998, reflects that the veteran's service medical 
records were likely destroyed in a 1973 fire.  The Court has 
held that where "service medical records are presumed 
destroyed . . . the [Board's] obligation to explain its 
findings and conclusions and to consider carefully the 
benefit-of-the-doubt rule is heightened."  O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  VA also has a 
heightened duty to assist the veteran in the development of 
evidence favorable to his claim.  Nevertheless, the absence 
of service medical records does not lower the legal standard 
for proving a service connection claim.  Rather, it increases 
the Board's duty to consider the evidence (and the benefit-
of-the-doubt rule, if applicable).

The veteran claims that he suffers from bilateral hammertoes 
as a result of an injury in late January 1953 during military 
service.  Specifically, he claims that when he was forced to 
jump from a tank, he injured his feet.  He claims that ever 
since this injury, he has had foot problems.  For the reasons 
that follow, the Board finds that the veteran's claim of 
service connection for hammertoes is not well grounded.  

Because the veteran's service medical records are missing, 
the Board will assume for purposes of determining whether the 
veteran has submitted a well-grounded claim that he indeed 
jumped from a tank, injuring his feet during service in 1953, 
and that he experienced pain in service.  

Private treatment reports, dated from October 1989 to 
September 1996, show that beginning in October 1989, he was 
seen for complaints of foot pain.  In October 1989, he was 
found to have bilateral deformed metatarsals.  In 
September 1990, the assessment included deformity of hallux 
valgus on the right.  In September 1993, he began treatment 
for painful benign lesions on the bottom of his feet.

When examined by VA in July 1997, the veteran gave a history 
of foot problems in 1952 during basic training.  He reported 
that he had jumped off a tank, possibly fracturing his feet.  
He reported that his military shoes were modified.  He 
complained that his feet had been a problem for a long time.  
Examination revealed that the veteran had bilateral semi-
rigid arch supports (removable from shoes), and that both 
feet displayed hammertoe deformity.  He was able to bear his 
weight and take a few steps with a standard cane held in the 
left hand.  X-rays of the feet revealed evidence of bilateral 
hallux valgus deformity of the first metatarsal phalangeal 
joint.  There were suggestive partial hammertoe deformities 
on both sides.  The diagnoses included bilateral hammertoes.  

As noted above, the veteran must present competent medical 
evidence of both currently disability and relationship 
between that disability and service.  Although the July 1997 
VA examiner found that the veteran had hammertoe deformities, 
the examiner did not relate such disabilities to any foot 
problem or injury the veteran may have had in service.  In 
short, no competent medical evidence has been presented to 
show that the veteran currently suffers from bilateral 
hammertoes that are attributable to his military service or 
to continued symptoms since service.  

The Board has considered the veteran's written statements and 
September 1998 RO testimony regarding the onset of bilateral 
hammertoes and a September 1998 lay statement from the 
veteran's mother regarding the veteran's problems with his 
feet since discharge from service.  In short, while they are 
competent to provide information regarding the symptoms the 
veteran currently experiences and has experienced since 
military service, they have not been shown competent to 
comment upon diagnosis or etiology of currently diagnosed 
hammertoes.  Layno v. Brown, 6 Vet. App. 465, 470 (1994); 
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993); Espiritu, 
2 Vet. App. at 494-95.  Consequently, absent the presentation 
of competent medical evidence showing a link between any 
current hammertoes and his military service, or continued 
symptoms since service, the veteran's claim of service 
connection for hammertoes may not be considered well grounded 
and must be denied.


ORDER

Service connection for hammertoes is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

